Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are present in the instant application, all of which are ready for consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by Dan McClure (Reg. No. 38,962) on 08/26/2022.

AMENDMENTS TO THE CLAIMS
Please find the approved amendments as follows:

Listing of Claims
1. (Currently Amendment) A data storage device, comprising:
a non-volatile memory; and
a controller, coupled to the non-volatile memory, and configured to perform garbage collection on the non-volatile memory,
wherein:
during the garbage collection, the controller compresses valid pieces of key-value data to generate a piece of compressed data;
each piece of key-value data is in a key-value format; and
the controller codes the piece of compressed data to generate a first piece of compressed key-value data that is also in key-value format, and programs the first piece of compressed key-value data into the non-volatile memory;
wherein:
the key-value format includes a mark field;
in the first piece of compressed key-value data, a mark field is filled with a compression symbol; 
in the collected pieces of key-value data, every mark field is filled with an uncompressed symbol;
the key-value format further includes a prefix field, a key field, and a responding-value field; and
in the first piece of compressed key-value data, a key field is filled with a dummy key, and the responding-value field is filled with the piece of compressed data.
 
2-3. (Canceled) 
 
4. (Currently Amended) The data storage device as claimed in claim [[3]] 1, wherein:
the controller arranges the collected pieces of key-value data according to a special format to generate a piece of special-format data;
the special-format data further includes position information indicating locations of the collected pieces of key-value data arranged in the special-format data.
 
5. (Original) The data storage device as claimed in claim 4, wherein:
in a mapping information translation layer, the controller manages mapping information that maps a plurality of keys to the non-volatile memory;
the first piece of compressed key-value data is programmed into the non-volatile memory as indicated by a first physical address; and
the controller updates the mapping translation layer to record the first physical address as mapping information of keys of the collected pieces of key-value data.
 
6. (Original) The data storage device as claimed in claim 5, wherein:
one key among the keys of the collected pieces of key-value data is a target key;
in response to a read request for a target responding value corresponding to the target key, the controller obtains the first physical address from the mapping information translation layer, reads the first piece of compressed key-value data from the non-volatile memory according to the first physical address, recognizes the compression symbol in the mark field of the first piece of compressed key-value data, decompresses the compressed data contained in the first piece of compressed key-value data to get the special-format data, and extracts the target responding value from the special-format data.
 
7. (Original) The data storage device as claimed in claim 6, wherein:
according to the position information contained in the special-format data, the controller obtains the collected pieces of key-value data from the special-format data, compares the keys recorded in the collected pieces of key-value data with the target key to obtain a matching key, and regards a responding value corresponding to the matching key as the target responding value.
 
8. (Original) The data storage device as claimed in claim 6, wherein:
for each key of the collected pieces of key-value data, an index value is recorded in the mapping information translation layer; and
the controller checks the position information contained in the special-format data according to an index value that is recorded in the mapping information translation layer for the target key, and thereby obtains a location for a target piece of key-value data in the special-format data; and
the controller extracts the target responding value from the target piece of key-value data.
 
9. (Original) The data storage device as claimed in claim 6, wherein:
length of the compressed data corresponding to the collected pieces of key-value data is recorded in the mapping information translation layer; and
the controller decompresses the compressed data due to the length having a non-zero value.
 
10. (Currently Amended) The data storage device as claimed in claim [[3]] 1, wherein:
a first compression algorithm is annotated in the responding-value field of the first piece of compressed key-value data.
 
11. (Original) The data storage device as claimed in claim 10, wherein:
as annotated in the responding field of the first piece of compressed key-value data, decompression corresponding to the first compression algorithm is performed, and a piece of source key-value data is obtained from the decompression;
the piece of source key-value data is combined with some other pieces of source key-value data, and then compressed according to a second compression algorithm for an update from the first compression algorithm to the second compression algorithm, and then coded to generate a second piece of compressed key-value data that is in key-value format, and then programmed into the non-volatile memory as indicated by a second physical address for garbage collection; and
the second compression algorithm is annotated in the responding-value field of the second piece of compressed key-value data.
 
12. (Currently Amended) A non-volatile memory control method, comprising:
performing garbage collection on a non-volatile memory; and
during the garbage collection, compressing valid pieces of key-value data to generate a piece of compressed data, coding the piece of compressed data to generate a first piece of compressed key-value data that is in key-value format, and programming the first piece of compressed key-value data into the non-volatile memory,
wherein each piece of key-value data is in key-value format,
wherein:
the key-value format includes a mark field;
in the first piece of compressed key-value data, a mark field is filled with a compression symbol; 
in the collected pieces of key-value data, every mark field is filled with an uncompressed symbol;
the key-value format further includes a prefix field, a key field, and a responding-value field; and
in the first piece of compressed key-value data, a key field is filled with a dummy key, and the responding-value field is filled with the piece of compressed data. 
 
13-14. (Canceled) 
 
15. (Currently Amended) The non-volatile memory control method as claimed in claim [[14]] 12, further comprising:
arranging the collected pieces of key-value data according to a special format to generate a piece of special-format data,
wherein the special-format data further includes position information indicating the locations of the collected pieces of key-value data arranged in the special-format data.
 
16. (Original) The non-volatile memory control method as claimed in claim 15, further comprising:
managing mapping information in a mapping information translation layer to map a plurality of keys to the non-volatile memory; and
when the first piece of compressed key-value data is programmed into the non-volatile memory as indicated by a first physical address, updating the mapping translation layer to record the first physical address as mapping information of keys of the collected pieces of key-value data.
 
17. (Original) The non-volatile memory control method as claimed in claim 16, wherein:
one key among the keys of the collected pieces of key-value data is a target key; and
in response to a read request for a target responding value corresponding to the target key, the first physical address is obtained from the mapping information translation layer, the first piece of compressed key-value data is read from the non-volatile memory according to the first physical address, the compression symbol in the mark field of the first piece of compressed key-value data is recognized, the compressed data contained in the first piece of compressed key-value data is decompressed to get the special-format data, and the target responding value is extracted from the special-format data.
 
18. (Original) The non-volatile memory control method as claimed in claim 17, further comprising:
according to the position information contained in the special-format data, obtaining the collected pieces of key-value data from the special-format data, comparing the keys recorded in the collected pieces of key-value data with the target key to obtain a matching key, and regarding a responding value corresponding to the matching key as the target responding value.
 
19. (Original) The non-volatile memory control method as claimed in claim 17, wherein:
for each key of the collected pieces of key-value data, an index value is recorded in the mapping information translation layer; and
the position information contained in the special-format data is checked according to an index value that is recorded in the mapping information translation layer for the target key, and thereby the location of a target piece of key-value data in the special-format data is obtained; and
the target responding value is extracted from the target piece of key-value data.
 
20. The non-volatile memory control method as claimed in claim 17, wherein:
the length of the compressed data corresponding to the collected pieces of key-value data is recorded in the mapping information translation layer; and
the compressed data is decompressed due to the non-zero value of the length.
 
21. (Currently Amended) The non-volatile memory control method as claimed in claim [[14]] 12, wherein:
a first compression algorithm is annotated in the responding-value field of the first piece of compressed key-value data.
 
22. (Original) The non-volatile memory control method as claimed in claim 21, wherein:
as annotated in the responding field of the first piece of compressed key-value data, decompression corresponding to the first compression algorithm is performed, and a piece of source key-value data is obtained from the decompression;
the piece of source key-value data is combined with some other pieces of source key-value data, and then compressed according to a second compression algorithm for an update from the first compression algorithm to the second compression algorithm, and then coded to generate a second piece of compressed key-value data that is in key-value format, and then programmed into the non-volatile memory as indicated by a second physical address for garbage collection; and
the second compression algorithm is annotated in the responding-value field of the second piece of compressed key-value data.

Allowable Subject Matter
Claims 1, 4-12, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 12 are directed to one or more system and method for implementing garbage collection for a data storage device in a key-value storage architecture with data compression. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  In particular the limitations pertaining to: during the garbage collection, the controller compresses valid pieces of key-value data to generate a piece of compressed data; each piece of key-value data is in a key-value format; and the controller codes the piece of compressed data to generate a first piece of compressed key-value data that is also in key-value format, and programs the first piece of compressed key-value data into the non-volatile memory; wherein:
the key-value format includes a mark field; in the first piece of compressed key-value data, a mark field is filled with a compression symbol;  in the collected pieces of key-value data, every mark field is filled with an uncompressed symbol; the key-value format further includes a prefix field, a key field, and a responding-value field; and in the first piece of compressed key-value data, a key field is filled with a dummy key, and the responding-value field is filled with the piece of compressed data 	
The most relevant prior art found is understood to include: 
Gupta et al US PGPUB # 20190266081 teaching: A method including storing a key-value store in a memory. Out-of-place operations are performed to maintain chronological ordering of the operations by enforcing ordering of the operations on a storage layer in presence of a garbage collection transaction without an explicit secondary index
	Colgrove US PGPUB # 20150067286 teaching: A system and method for performing garbage collection. A system includes a storage medium, a first table including entries which map a virtual address to locations in the storage medium, and a second table with entries which include a reverse mapping of a physical address in a data storage medium to one or more virtual addresses. A storage controller is configured to perform garbage collection. During garbage collection, the controller is configured to identify one or more entries in the second table which correspond to a segment to be garbage collected. In response to determining the first table includes a valid mapping for a virtual address included in an entry of the one of the one or more entries, the controller is configured to copy data from a first location identified in the entry to a second location in the data storage medium, and reclaim the first storage location.
	Waghulde US PGPUB # 20170212680 teaching: Efficiently storing data across memory hierarchy on one or plurality of nodes include creating ordered partitions of data based on key where partition order is achieved using highly space optimized prefix tree index. Within a partition, data is fully or partially ordered based on key. Multiple prefix tree indices are created one for each memory hierarchy and all are stored in fast memory like DRAM. Data is merged or moved from faster memory to slower memory in the hierarchy as the space is used up. Checkpoint mechanism along with WAL provides recovery guarantee and data snapshots. Distributed data storage systems like databases/key value stores can utilize this data storage mechanism to store and retrieve data efficiently across memory hierarchy on one or plurality of nodes.
Cheru US PGPUB # 20170185625 teaching:  Key-value stores with partial data access. An interface module is configured to receive a data object for storage in a key-value store. The data object may include a key and a value. A block object module is configured to generate a plurality of block objects smaller than the data object. A block object may include a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value. The new value may be based on at least a portion of the value for the data object. A storage module is configured to store the block objects in the key-value store.
(NPL) SlimCache 2018 teaches: Abstract—Flash-based key-value caching is becoming popular in data centers for providing high-speed key-value services. These systems adopt slab-based space management on flash and provide a low-cost solution for key-value caching. However, optimizing cache efficiency for flash-based key-value cache systems is highly challenging, due to the huge number of key-value items and the unique technical constraints of flash devices. In this paper, we present a dynamic on-line compression scheme, called SlimCache, to improve the cache hit ratio by virtually expanding the usable cache space through data compression. We have investigated the effect of compression granularity to achieve a balance between compression ratio and speed, and leveraged the unique workload characteristics in key-value systems to efficiently identify and separate hot and cold data. In order to dynamically adapt to workload changes during runtime, we have designed an adaptive hot/cold area partitioning method based on a cost model. In order to avoid unnecessary compression, SlimCache also estimates data compressibility to determine whether the data are suitable for compression or not. We have implemented a prototype based on Twitter’s Fatcache. Our experimental results show that SlimCache can accommodate more key-value items in flash by up to 125.9%, effectively increasing throughput and reducing average latency by up to 255.6% and 78.9%, respectively.
Dependent claims are allowable based on dependency merits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133


/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133